UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:December 17, 2007 (Date of earliest event reported) APA ENTERPRISES, INC. (Exact Name of Registrant as Specified in Charter) Minnesota (State or Other Jurisdiction of Incorporation) 0-16106 41-1347235 (Commission File No.) (IRS Employer Identification No.) 5480 Nathan Lane North, Suite 120 Plymouth, MN 55442 (Address of Principal Executive Offices)(Zip Code) (763) 476-6866 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On December 17, 2007, APA Enterprises, Inc. issued a press release announcing the results of its transitionyear ended September 30, 2007. A copy of that press release is attached hereto as Exhibit 99.1 and hereby incorporated by reference. Item 9.01 Financial Statements and Exhibits (c) The following exhibit is being furnished herewith: 99.1 Press release dated December 17, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. APA ENPTERPRISES, INC. By /s/ Cheryl Beranek Podzimek Dated: December 17, 2007 Cheryl Beranek Podzimek, Chief Executive and President (Principal Executive Officer) and authorized signatory 3 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 EXHIBIT INDEX to Form 8-K Current Report APA Enterprises, Inc. ExhibitNumber Description 99.1 Press release dated December 17, 2007 4
